Citation Nr: 1528520	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-35 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss in the left ear.

2.  Entitlement to an evaluation in excess of 10 percent for ischemic heart disease.

3.  Entitlement to an evaluation in excess of 30 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), prior to July 17, 2013.

4.  Entitlement to an evaluation in excess of 30 percent for an acquired psychiatric disorder, to include PTSD, from July 17, 2013.

5.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Michael Miskowiec, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1970.

This appeal is before the Board of Veterans' Appeals (Board) from January 2011, May 2012, and September 2014 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013, the Veteran testified during an RO hearing before a Decision Review Officer.  In April 2015, the Veteran and his daughter testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  Transcripts of both hearings are included in the VBMS electronic claims file.

The issues of entitlement to an evaluation in excess of 10 percent for ischemic heart disease and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his April 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal to reopen his claim for service connection for hearing loss in the left ear.

2.  Prior to July 17, 2013, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

3.  From July 17, 2013, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal to reopen the Veteran's claim for service connection for hearing loss in the left ear have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for an evaluation in excess of 30 percent for PTSD, prior to July 17, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for an evaluation 50 percent for PTSD, but not in excess thereof, from July 17, 2013, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At his April 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal to reopen his claim for service connection for hearing loss in the left ear.  As to this issue there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated September 2010 and February 2012.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his PTSD in March 2012, September 2013, and December 2014.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

PTSD

The Veteran seeks a rating in excess of 30 percent for PTSD based on stressors experienced in Vietnam.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When the symptoms attributable to a service-connected disability cannot be separated from those attributable to a non-service-connected disability, all symptomatology should be considered in determining the appropriate rating.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit-of-the-doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diagnostic Code 9411 of 38 C.F.R. § 4.130 specifically addresses PTSD; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  The Veteran is currently in receipt of a 30 percent rating, which, under the general rating formula, is warranted when PTSD is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p. 32.). Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

In his February 2012 claim, the Veteran reported sleeping with a box cutter at night because he feels the need to be on guard.  He reported nightmares about going back to Vietnam, especially during nights following days when he has spoken to someone about his service.  He reported avoiding large groups of people and sitting in the back of rooms near the doors.  He reported irritation when people approach unexpectedly from behind.

The Veteran underwent a VA mental health examination in March 2012, where the examiner diagnosed the Veteran with PTSD.  The Veteran reported that he currently is divorced, lives by himself, and does not have too many friends.  He maintains a good relationship with his daughter and grandchild, keeps in touch with siblings in other states, and maintains a friendship with a former business partner.  His anxiety has made him slow to make friendships and guarded.  The Veteran reported difficulty with large crowds, needing to sit near an exit.  He is able to shop at the grocery store, Walmart, and the hardware store.  He can go to the barber and the gas station without issue, but no longer attends college sporting events.  The Veteran retired in 2010 when the housing crisis caused his house-flipping business to be untenable.  He reported that he did not miss significant amounts of work due to anxiety.  The examiner noted that the Veteran experiences recurrent distressing dreams of his stressors, re-experiencing of his stressors, and intense psychological and physiological distress at exposure to triggers.  The Veteran exhibited avoidance of trigger situations, diminished interest in participation in significant activities, and detachment or estrangement from others.  The examiner further noted sleep difficulties, irritability and anger issues, hypervigilance, and an exaggerated startle response.  The examiner noted objective symptoms of depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  The examiner found that the Veteran's PTSD was productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner assigned a GAF score of 72.

VA treatment records reflect that the Veteran contacted the VA suicide prevention hotline on July 17, 2013.  He denied any suicidal ideation, but admitted to fleeting suicidal thoughts when he ran out of his prescription painkillers.  The Veteran discussed his addiction to painkillers and its relationship to his PTSD.  He reported strong family support and made a therapy appointment with a VA psychiatrist for later in July.  At this appointment, the Veteran reported quitting prescription painkillers three to four weeks prior after abusing them since 2005.  He declined an inpatient substance abuse program, but requested substance abuse group therapy.  He was diagnosed with PTSD, opioid dependency in early remission, alcohol dependence in full sustained remission, and nicotine dependence.  He was assigned a GAF score of 55.  At an appointment in August 2013, the Veteran reported a worsened mood due to his pain and was assigned a GAF score of 65.  He continued to report good family support, and used exercise and walking to help cope.  He continued to attend substance abuse group therapy.  

The Veteran underwent a second VA mental health examination in September 2013.  He reported a worsening of his symptoms, particularly difficulty falling asleep.  He reported that he was still successful in his efforts to abstain from abusing painkillers.  The Veteran reported that a typical day involved a visit to his daughter's home, laundry, shopping, and a walk.  He reported regular participation in psychotherapy group treatment and occasional church attendance.  The Veteran reported reading and exercise as his hobbies.  Outside of his family, the Veteran reported that he did not socialize.  The examiner noted that the Veteran continued to report all symptoms from his March 2012 examination, with the additional symptoms of recurrent distressing recollections, a sense of foreshortened future, concentration difficulties, and avoidance of thoughts, feelings, and conversations.  The examiner noted that the Veteran now also experiences panic attacks, motivation and mood disturbances, and difficulty establishing relationships.  Specifically, the examiner noted that the Veteran experiences both panic attacks and anxiety attacks.  The Veteran's panic attacks occur several times a month and manifest through shaking of the body, nausea, faintness, disorientation, fever and cold chills, and feeling like he was dying.  His anxiety attacks occur daily and manifest through muscle tension in the neck and shoulders, disturbed sleep and nightmares, concentration difficulties, fatigue, restlessness, irritability, hypervigilance, shortness of breath, and the feeling of passing out.  He reported monthly dreams of being sent back to Vietnam, and daily flashback daydreams triggered by environmental cues.  The examiner found that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner assigned a GAF score of 60.

At his September 2013 RO hearing, the Veteran reported that certain smells and sounds trigger intrusive memories of his service in Vietnam.  Due to memories of his stressors, he is no longer able to fly in airplanes.  The Veteran reported that since taking sleep medication, he does not have as much trouble with nightmares, but mostly re-experiences his stressors during the day.  He reported that he has an obsessive ritual for making sure his door is locked at night.  He stated that he sleeps with a box cutter.  He sits with his back to the wall when in public.  He stated that he gets irritated easily, though it has not led to fighting or anything like that.  He has trouble with complex instructions and concentration.  He stated that he startles easily.

VA treatment records include an October 2013 psychiatry note, in which the Veteran reported an improved mood.  His psychiatrist noted appropriate behavior, full orientation, regular speech, appropriate affect, grossly intact memory, fair to average concentration, abstract thinking, coherent thought, and good judgment and insight.  In April 2014, the Veteran reported doing good and feeling good, stating that his group therapy had really helped.  He reported continued PTSD symptoms.  His psychiatrist again noted appropriate behavior, full orientation, regular speech, appropriate affect, grossly intact memory, fair to average concentration, abstract thinking, coherent thought, and good judgment and insight.  In June 2014, the Veteran reported difficulty sleeping because of muscle jerks that wake him up, possibly as a side effect of his PTSD medication.  His medication was adjusted accordingly.  His psychiatrist again noted appropriate behavior, full orientation, regular speech, appropriate affect, grossly intact memory, fair to average concentration, abstract thinking, coherent thought, and good judgment and insight.  

In connection with his TDIU claim, the Veteran has provided VA with a July 2014 private vocational evaluation.  Relevant to PTSD, the Veteran reported to the evaluator that he was unable to engage in gainful employment because he has problems dealing with the general public, being in crowds, and interacting appropriately with individuals; he has memory and concentration problems; he is paranoid; his sleep pattern is interrupted; he is moody; he has difficulty staying awake; and his mind races throughout the day.  The Veteran attempts to walk a quarter mile 4 to 5 times per week.  The evaluator determined that the Veteran is unable to secure or follow any substantial, gainful employment at any exertional level.  The evaluator stated that the Veteran's PTSD symptoms were sufficient non-exertional limitations to prevent him from securing employment.  This analysis was based on the schedular criteria for a 30 percent rating for PTSD.  

The Veteran underwent a third VA mental health examination in December 2014.  He reported that he continued to live alone, but was currently in rehab for an ankle fracture suffered in September 2014.  The Veteran continued to report recurrent, involuntary and intrusive distressing memories, recurrent distressing dreams, and intense psychological distress and marked physiological reactions on exposure to triggers.  He reported avoidance of external reminders of stressors.  The Veteran reported persistent and exaggerated negative beliefs or expectations, persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement, and a persistent inability to experience positive emotions.  He reported irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbances.  The examiner noted objective symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, and mild memory loss.  The examiner found that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner assigned a GAF score of 55.

At his April 2015 hearing before the Board, the Veteran testified that he locks and checks his door several times before he goes to bed, and again when he wakes up in the middle of the night.  He does this because he feels threatened, and for this reason he also sleeps with a box cutter.  The Veteran stated that he suffers occasional nightmares.  He stated that he felt that he was in danger of being attacked when shopping at the grocery store or Wal-Mart.  He does not drive through tunnels because of the feeling of being closed in, and he does not drive over bridges because of his fear of heights from being on the medivac in Vietnam.  The Veteran's daughter testified to his lock-checking routine, and stated that she does not like riding in the car when he drives because he gets road rage every time he drives.  She further stated that the Veteran attends her children's sporting events, but will stand apart and not sit with the crowd.  When she goes to church with him, they have to sit in the back.  She stated that he is irritable whenever waiting for something, like a line at the grocery store.

The Board finds that a higher rating for the Veteran's PTSD is not warranted prior to July 17, 2013.  The Veteran is currently in receipt of a 30 percent rating for PTSD.  Such a rating is warranted when PTSD is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  A higher rating of 50 percent is warranted for PTSD productive of occupational and social impairment with reduced reliability and productivity.  The Board finds that the record shows that, prior to July 17, 2013, the Veteran's symptoms more closely approximated the 30 percent rating.  Specifically, the Board finds that, while the Veteran's reported symptoms were constant, the effect that they had on his occupational and social impairment were more occasional and intermittent in nature.  During this time, the Veteran was self-sufficient, able to drive, visited his family members regularly, attended church and sporting events, and shops at the grocery store and Wal-Mart.  The Board recognizes that the Veteran's PTSD symptoms can make these activities more difficult for the Veteran, but the record is clear that he was nevertheless able to undertake these activities with regular reliability, and the difficulties the Veteran encounters are therefore contemplated by the criteria for a 30 percent rating.  Furthermore, the Board finds that the symptoms exhibited by the Veteran are contemplated by the criteria for a 30 percent rating.  This level of severity is even more severe than the GAF score of 72 assigned at the March 2012 examination, which represents transient symptoms with no more than slight impairment.  For these reasons, the Board finds that the evidence weighs against a rating in excess of 30 percent for the Veteran's PTSD, prior to July 17, 2013.

The Board notes that the Veteran's condition worsened around the time when he came to terms with his painkiller abuse on July 17, 2013.  At this point, the GAF scores assigned to the Veteran by his examiners and psychiatrists for the most part decreased from the mild range to the moderate range. In this regard, the Veteran described worsening symptoms, and increased frequency of panic attacks.  The Veteran began to experience feelings of a foreshortened future and the inability to experience positive emotions.  Indeed, during this time, the GAF scores were primarily between 50 and 60.  These scores, which represent moderate impairment, are generally commensurate with VA's schedular criteria for a 50 percent rating.  This is apparent in comparing the DSM-IV and schedular criteria, as both use similar language to describe the social and occupational impairment exhibited.  The Board recognizes that there is some conflicting evidence during this portion of the period, in that the overall impression chosen by the VA examiners reflected the criteria for a 30 percent rating ("occupational and social impairment with decrease in work efficiency"); and that there brief periods of time since July 17, 2013, of improvement in the Veteran's psychiatric condition.  However, in resolving the benefit of the doubt by considering the evidence in a light most favorable to the Veteran, the Board finds that the evidence weighs in favor of a finding that since July 17, 2013, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity, and a 50 percent rating is therefore warranted.    

The Board further finds that higher ratings of 70 or 100 percent are not warranted for the Veteran's PTSD.  A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, and a 100 percent rating is warranted for total occupational and social impairment.  The evidence does not support such ratings.  The Veteran has maintained a healthy relationship with his family, and is able to function self-sufficiently.  His psychiatrists have consistently noted judgment unimpaired by his condition.  The Board recognizes that the Veteran's private vocational evaluator opined that the Veteran's PTSD makes him unemployable, but the Board does not find this opinion credible.  The evaluator simply reiterated the criteria for the Veteran's assigned 30 percent rating, and then stated that such criteria are sufficient to render someone unemployable in a competitive job market.  The opinion was not based only on the Veteran's specific symptoms but the symptoms of anyone with a 30 percent rating for PTSD, and was therefore less relevant to the Veteran and more of an indictment of the VA rating system.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's PTSD warrants a rating in excess of 50 percent.



The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's PTSD, including panic attacks, difficulty concentrating, mild memory loss, irritability, avoidance of triggers, chronic sleep impairment, exaggerated startle response, obsessive compulsive symptoms, paranoia, avoidance of crowds, depressed mood, suspiciousness, and anxiety are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating for PTSD.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

The appeal to reopen the Veteran's claim for service connection for hearing loss in the left ear has been withdrawn and is dismissed.

An evaluation in excess of 30 percent for PTSD prior to July 17, 2013, is denied.

An evaluation of 50 percent for PTSD, but not in excess thereof, from July 17, 2013, is granted, subject to the laws and regulations governing the payment of VA benefits.


REMAND

The Veteran seeks a rating in excess of 10 percent for ischemic heart disease, currently diagnosed as coronary artery disease (CAD).

The Veteran is currently in receipt of 10 percent rating for CAD under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Ratings under this code are partially based on metabolic equivalents of task (METs).  One MET is the energy cost of standing quietly at rest, and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope, may be used.  38 C.F.R. § 4.104, Note (2).

A 10 percent rating is warranted for well-documented CAD productive of a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or if continuous medication is required.

A 30 percent rating is warranted for CAD productive of a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or if there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

A 60 percent rating is warranted for CAD productive of more than one episode of acute congestive heart failure in one year, or; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (EF) of 30 to 50 percent.

A 100 percent rating is warranted for CAD productive of chronic congestive heart failure, or; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an EF of less than 30 percent.

The Veteran underwent a VA examination for his heart in January 2011.  The examiner noted that the Veteran was diagnosed with CAD and dyslipidemia and had a history of percutaneous coronary intervention (PCI) in 1996.  The Veteran took continuous medication to treat his CAD.  No diagnostic exercise test was conducted because the Veteran denied experiencing dyspnea, fatigue, angina, dizziness, or syncope with any level of physical activity.  Based on a November 2010 echocardiogram, the examiner concluded that the Veteran's EF was 60 percent and that there was no evidence of cardiac hypertrophy or dilatation.  The examiner stated that the Veteran's disability impacts his ability to work based on his report of decreased endurance.

At his September 2013 RO hearing, the Veteran reported that he gets all of his medical treatment through VA facilities.  He reported shortness of breath and fatigue when walking uphill, or walking on level ground for 15 minutes or three quarters of a mile.  The Veteran stated that he walks for exercise, and tries to go for 20 or 30 minutes at a time.  He stated that he does not experience chest pains.  He also experienced fatigue when doing his physical therapy exercises for his back condition.  Occasionally the Veteran experiences shortness of breath for no identifiable reason.

The Veteran underwent a second VA examination for his heart in October 2013.  The Veteran reported that his CAD had worsened in that he was out of breath more easily when he exerts himself or even when he is resting.  He was fatigued every day, but was still able to be active.  He used to walk 3 miles 5 times per week, but now he cannot walk more than 1 to 1.5 miles due to dyspnea.  He described chest pain occurring once per month that had not changed over the past two years.  The examiner noted that the Veteran had denied chest pain to his primary care provider, and the Veteran replied that he did not report it to his doctor because he was afraid of what would happen.  The examiner noted that the Veteran was diagnosed with CAD and dyslipidemia and had a history of PCI in 1988 and 1996.  The Veteran took continuous medication to treat his CAD.  Because the Veteran's chest pain was unchanged for the past one to two years and was not related to exertion, the examiner elected not to conduct a diagnostic exercise test.  Based on the Veteran's responses, the examiner estimated that the Veteran reported dyspnea at the equivalent of 1-3 METs.   Based on an October 2013 echocardiogram, the examiner concluded that the Veteran's EF was 55 percent and that there was no evidence of cardiac hypertrophy or dilatation.  The examiner stated that the echocardiogram results were most indicative of the Veteran's cardiac function because the METs estimate also reflected the Veteran's limited function due to back pain.  The examiner stated that the Veteran's disability impacts his ability to work because he could not perform manual labor due to significant dyspnea and fatigue. 

The Veteran underwent a third VA examination for his heart in November 2014.  The examiner noted that the Veteran was diagnosed with CAD and had a history of PCI in 1988 and 1996.  The Veteran took continuous medication to treat his CAD.  Because the Veteran was in recovery following surgery for a right fibular fracture, a diagnostic exercise test was not possible.  Based on the Veteran's responses, the examiner estimated that the Veteran reported dyspnea and fatigue at the equivalent of 1-3 METs.  The examiner found, however, that the limitation in METs level is due to multiple factors, specifically an ankle fracture, deconditioning, and chronic obstructive pulmonary disease (COPD).  Based on a November 2014 echocardiogram, the examiner concluded that the Veteran's EF was 54 percent and that there was no evidence of cardiac hypertrophy or dilatation.  The examiner stated that the Veteran's disability impacts his ability to work because his ability to perform physically demanding tasks is limited.  The examiner opined that the measured EF is considered a more accurate assessment of cardiac status than the estimated METs, because the METs are negatively impacted by the ankle fracture, deconditioning, and COPD.  The examiner stated that it was not possible to provide an estimated METs level based solely on cardiac function without resorting to mere speculation.

VA treatment records do not reflect any consultation or treatment by a cardiologist.  When visiting his VA primary care physician, the Veteran consistently and as recently as January 2015 denies chest pains.

At the Veteran's April 2015 hearing before the Board, the Veteran's representative argued that the November 2014 VA examiner's statement that it was not possible to provide an estimated METs based solely on cardiac function without resorting to mere speculation is the equivalent of stating that the symptoms attributable to the Veteran's CAD cannot be separated from those attributable to his non-service-connected disabilities, and all symptomatology must therefore be considered in determining the appropriate rating under Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Veteran testified that he experienced shortness of breath and lightheadedness as he went about his daily activities, including dressing himself, bending over, showering, and tying his shoes.  He stated that he used to exercise but has not been able to since he injured his foot.  Prior to the injury, he used to walk at least a mile three to five times a week, sometimes but not always without stopping because of shortness of breath and lightheadedness.  Sometimes he experiences shortness of breath while sitting still watching television, or when experiencing emotional stress.  The Veteran denied experiencing chest pain.

The Board finds that the record does not contain sufficient information to make a decision on the Veteran's claim.  No actual METs test was ever conducted on the Veteran.  At his January 2011 VA examination, there was no need to conduct a METs test because the Veteran at that time did not report dyspnea, fatigue, angina, dizziness, or syncope on exertion.  At his October 2013 VA examination, the Veteran reported chest pain not related to exertion, and the examiner determined that a METs test was not indicated.  VA ordered a third examination to take place in November 2014 specifically to obtain METs testing, but the Veteran's ankle was not yet able to bear his weight after suffering an injury, so no test could be conducted.  

At the October 2013 and November 2014 examinations, the Veteran was interviewed to determine an estimate of his METs level.  Both examiners estimated that the Veteran's symptoms occurred at 1-3 METs, but neither examiner specified on which activities these estimates were based.   Both examiners likewise stated that the results of the Veteran's echocardiograms were more indicative of cardiac function due to METs estimates being affected by non-cardiac disabilities.  The November 2014 examiner confusingly stated that it would be impossible to determine what portion of the Veteran's METs limitation is due to his cardiac condition without resorting to speculation, but did not explain why.  

The Board does not understand why an examiner is able to (1) estimate the Veteran's METs level based on an interview and (2) determine that an echocardiogram better reflects the Veteran's cardiac disability than said METs level, but is not able to (3) determine what METs level would reflect the Veteran's cardiac disability.  It appears to the Board that estimating (3) is a necessary precursor to determining (2).

The Board further notes that the Veteran's CAD is not productive of any symptoms warranting higher ratings apart from estimated METs levels.  Specifically, there is no evidence of cardiac hypertrophy or dilatation, EF below 50, or any episodes of acute congestive heart failure.  There is not even evidence in the record that the Veteran has sought treatment from a cardiologist in the past five years.  The Veteran's treatment of his CAD from his primary care physician has consisted entirely of monitoring his medication.  He has not complained of any cardiac symptoms to his treating physicians during this time.  

For these reasons, the Board finds the estimated METs levels provided by the VA examiners inadequate, and the Veteran's claim must be remanded for a new examination.  The separate issue of entitlement to TDIU is inextricably intertwined with the rating for the Veteran's ischemic heart disease, and the proposed development will encompass both issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Schedule the Veteran for a VA examination for his ischemic heart disease.  The claims file must be reviewed by the examiner.  

If the Veteran's ankle has sufficiently healed and the Veteran is safely able to complete a METs test, the examiner must conduct such a test to determine the Veteran's METs level.  


If the Veteran is unable to complete a METs test, the examiner must provide an estimate of the Veteran's METs level based on an interview and specify the activities causing the Veteran symptoms relied on to produce such an estimate.

The examiner must determine whether the actual or estimated METs level is or is not wholly reflective of the Veteran's cardiac disability.  If it is not so reflective, the examiner must provide an estimation of the METs level caused by the Veteran's cardiac disability alone, based on the Veteran's other diagnostic testing and his medical history.  If such an estimate is not possible without resorting to speculation, the examiner must explain why this is so.

3.  After completing the above, and any other development deemed necessary, readjudicate the remaining issues on appeal (increased rating for ischemic heart disease and TDIU).  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


